DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  
“said said” should just read “said”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear what is meant by the limitation “extends in a direction toward or away from a periphery of said base body (11)”. For purposes of examination, it has been interpreted to match how it is disclosed in Applicant’s Fig. 2.
Regarding claim 6, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 6, it is unclear how the ejection member which protrudes from the base can have a bottom surface that is flush with the bottom surface of the bottom plate. Applicant’s Fig. 27 appears to show the ejection member sitting on top of the base. For purposes of examination, it has been interpreted to match how it is discloses in Applicant’s Fig. 27.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pryor (US20130267811; cited by Applicant).
Regarding claim 1, Pryor discloses a physiological signal monitoring device (Paragraph [0130], “FIG. 1 is a schematic of a continuous analyte sensor system 100 attached to a host and communicating with a number of other example devices 110-113”) comprising: 
a base (1) that includes 
a base body (11) having a bottom plate (111) adapted to be mounted to a skin surface of a host (Fig. 10 Bottom of housing #480/#481 & adhesive patch #485), and at least one opening (117) (hole #482), and 
at least one first coupling structure (12) disposed on a top surface (115) of said bottom plate (111) (Fig. 12C first tab #488); 
a biosensor (2) that is mounted to said base (1) (Fig 10, sensor #200), and that is adapted to measure at least one analytical substance of the host and to send a physiological signal corresponding to the analytical substance (Paragraph [0132], “In one embodiment, the analyte sensor system 100 includes a transcutaneous glucose sensor”); and 
a transmitter (3) that is removably mounted to said base body (11) (electronics unit/sensor electronics/transmitter #500 {terms used interchangeably see paragraph [0130]} & Paragraph [0220], “once the second tab 489 has rotated sufficiently, the transmitter will disengage from the housing 480 with an audible snap and sudden loss of resistance”), that is connected to said biosensor (2), and that is for receiving and transmitting the physiological signal (Paragraph [0130], “The system includes a transcutaneous analyte sensor 200 and an electronics unit (referred to interchangeably as “sensor electronics” or “transmitter”) 500 for wirelessly transmitting analyte information to a receiver”), said transmitter (3) including 
a bottom casing (31) facing said top surface (115) of said bottom plate (111) of said base body (11) (Fig. 10 shows transmitter #501 attaches to the top of housing #481 & Paragraph [021], “the protrusion 510 on the transmitter 500 engages the hole 482 so that the transmitter 500 is secured to the housing 480”), and 
at least one second coupling structure (37) disposed on said bottom casing (31) and corresponding in position to said at least one first coupling structure (12) of said base (1) (Paragraph [021], “the protrusion 510 on the transmitter 500 engages the hole 482 so that the transmitter 500 is secured to the housing 480”); 
wherein, said first and second coupling structures (12, 37) are coupled to each other when said transmitter (3) is mounted to said base body (11) of said base (1) while said bottom casing (31) of said transmitter (3) faces said top surface (115) of said bottom plate (111) of said base body (11) (Fig. 10, 12A-D & Paragraph [0217], “Once fully seated, the first tab 488 secures the transmitter 500 to the housing 480 until the second tab 489 is flexed sufficiently to disengage the first tab 488 from the protrusion 510. While being flexed, the second tab rotates about an axis which is near the end of the first tab 488 defining the hole 482. Once the rotation is sufficient, the protrusion 510 disengages from the first tab 488, releasing the transmitter 500”), and are uncoupled from each other when an external force is applied through said at least one opening (117) of said base body (11) to thereby separate said transmitter (3) from said base (1) (Paragraph [0224], “In some embodiments, when the system 600 is adhered to a user's skin, the skin blocks movement of a lever, which is used to remove the transmitter 500. The lever is clearly visible and easily accessible when the system has been removed for the user's skin, but it can't be used until the system 600 is removed. In this way, the transmitter can only be detached after the sensor is removed from the body (and is thereby rendered unusable)”); and 
wherein, said first and second coupling structures (12, 37) are disposed to be distal from a periphery cooperatively defined by said base (1) and said transmitter (3) when said first and second coupling structures (12, 37) are coupled to each other (Paragraph [0217], “Once fully seated, the first tab 488 secures the transmitter 500 to the housing 480 until the second tab 489 is flexed sufficiently to disengage the first tab 488 from the protrusion 510. While being flexed, the second tab rotates about an axis which is near the end of the first tab 488 defining the hole 482. Once the rotation is sufficient, the protrusion 510 disengages from the first tab 488, releasing the transmitter 500”).  

	Regarding claim 2, Pryor discloses the physiological signal monitoring device as claimed in Claim 1.
Pryor further discloses wherein said first coupling structure (12) of said base (1) protrudes from said top surface (115) of said bottom plate (111) of said base body (11) (Figs. 12A-D tab #488), and has 
a base portion (120) that is connected to said top surface (115) (Fig. 12C, bottom part of tab #488 that connects to the housing #480), and 
a first coupling portion (121) that is connected to an end of said base portion (120) distal from said top surface (115) (Fig. 12C, top part of tab #488 that connects to protrusion #510), that extends in a direction toward or away from a periphery of said base body (11) (Fig. 12C, shows tab #488 extending upward to connect with protrusion #510, which appears to be consistent with applicant’s Fig. 2, {see 112b rejection above}), and that is capable of being permitted to be removably coupled to said second coupling structure (37) (Paragraph [0217], “Once fully seated, the first tab 488 secures the transmitter 500 to the housing 480 until the second tab 489 is flexed sufficiently to disengage the first tab 488 from the protrusion 510. While being flexed, the second tab rotates about an axis which is near the end of the first tab 488 defining the hole 482. Once the rotation is sufficient, the protrusion 510 disengages from the first tab 488, releasing the transmitter 500”).  

	Regarding claim 3, Pryor discloses the physiological signal monitoring device as claimed in Claim 2.
Pryor further discloses wherein said opening (117) of said base body (11) extends through said bottom plate (111) , is disposed in proximity to said first coupling structure (12), and corresponds in position to said first coupling portion (121) (Fig. 9F shows hole #482 extends through the bottom plate and is located next to tab #488).  

	Regarding claim 4, Pryor discloses the physiological signal monitoring device as claimed in Claim 3.
Pryor further discloses wherein: said first coupling portion (121) of said first coupling structure (12) has a toggling section (122) (Figs. 12A-D, second tab #489); and 
when said transmitter (3) is mounted to said base body (11) of said base (1) , said toggling section (122) is not coupled to said second coupling structure (37), and is permitted to be pushed by the external force applied through said opening (117) of said base body (11) to drive movement of said first coupling portion (121) relative to said base portion (120) to separate said first coupling portion (121) from said second coupling structure (37) (Paragraph [0217], Paragraph [0217], “Once fully seated, the first tab 488 secures the transmitter 500 to the housing 480 until the second tab 489 is flexed sufficiently to disengage the first tab 488 from the protrusion 510. While being flexed, the second tab rotates about an axis which is near the end of the first tab 488 defining the hole 482. Once the rotation is sufficient, the protrusion 510 disengages from the first tab 488, releasing the transmitter 500”).  

Regarding claim 8, Pryor discloses the physiological signal monitoring device as claimed in Claim 1.
Pryor further discloses wherein: said second coupling structure (37) of said transmitter (3) is configured as a groove formed on said bottom casing (31) (Fig. 9F protrusion #510); and 
when said transmitter (3) is mounted to said base body (11) of said base (1), at least a portion of said first coupling structure (12) is engaged with said second coupling structure (37) (Paragraph [0217], “Once fully seated, the first tab 488 secures the transmitter 500 to the housing 480 until the second tab 489 is flexed sufficiently to disengage the first tab 488 from the protrusion 510”).

	Regarding claim 9, Pryor discloses the physiological signal monitoring device as claimed in Claim 1.
Pryor further discloses wherein: said base body (11) of said base (1) further includes a surrounding wall (112) that extends upwardly from a periphery of said bottom plate (111) (Fig. 12C, side walls); and said opening (117) is formed in said surrounding wall (112) and is adapted for permitting a disassembly member (7) to pass therethrough into a space between said bottom casing (31) of said transmitter (3) and said bottom plate (111) of said base (1) so that said first and second coupling structures (12,37) are able to be separated from each other by the disassembly member (7) (Fig. 45 & Paragraph [0278], “With reference to FIG. 45, in a generally applicable embodiment of the housing 4900 including slots 4902 in a bottom thereof. The slots provide a mechanism for emergency transmitter removal from a jammed applicator, so that the user can salvage the transmitter and try again with a new applicator. After the applicator is removed from the host's skin, a paperclip inserted through the slots can be used to pull the transmitter back out of the applicator. In certain embodiments, the slots are cut through the adhesive patch as well to increase the ease of access to the transmitter”).  

	Regarding claim 10, Pryor discloses the physiological signal monitoring device as claimed in Claim 1.
Pryor further discloses wherein said base (1) further includes a first aligning structure (15) that is disposed at a side of said base body (11), and said transmitter (3) further includes a second aligning structure (38) that is disposed at a side thereof and that fits with said first aligning structure (15) (Figs. 19A-B, show flexible arms #444 that hold transmitter #500 in place).  

Regarding claim 12, Pryor discloses the physiological signal monitoring device as claimed in Claim 1.
Pryor further discloses wherein said bottom casing (31) of said transmitter (3) has a hardness higher than that of said first coupling structure (12) (Paragraph [0266], “In some generally applicable embodiments, which embodiments are combinable, partly or wholly, with other embodiments described herein the transmitter may be encapsulated within a molded body, for example, a thermoset, plastic, polymer, glass, ceramic, or other such material” & Paragraph [0217], “the first tab 488 is flexible”) and that of said base body (11) (Paragraph [0025], “In an embodiment of the first aspect, which is generally applicable, particularly with any other embodiment of the first aspect, the device has an exterior formed at least partly of a hard plastic” & some glass/ ceramics are harder than hard plastic).

	Regarding claim 13, Pryor discloses the physiological signal monitoring device as claimed in Claim 1.
Pryor further discloses wherein said bottom plate (111) of said base body (11) is made of polymer material, metallic material or a mixture of polymer material and metallic material (Paragraph [0025], “In an embodiment of the first aspect, which is generally applicable, particularly with any other embodiment of the first aspect, the device has an exterior formed at least partly of a hard plastic”, and plastic is a type of polymer).  

	Regarding claim 14, Pryor discloses the physiological signal monitoring device as claimed in Claim 1.
Pryor further discloses wherein: said base body (11) of said base (1) further includes a surrounding wall (112) that extends upwardly from a periphery of said bottom plate (111) (Fig. 12C, side walls), and that has a first height (h12) and a second height (hl) which are both measured from said top surface (115) of said bottom plate (111) (annotated Fig. 10, first height and second height); and the first height (h12) is no more than a thickness (t2) of said transmitter (3) (annotated Fig. 10 shows the first height is smaller than the thickness of the transmitter), and the second height (hil) is larger than or equal to 0 millimeter but not larger than the first height (h12) (annotated Fig. 10 shows the second height is larger than 0 millimeters but smaller than the first height).

	Regarding claim 16, Pryor discloses the physiological signal monitoring device as claimed in Claim 1.
Pryor further discloses wherein said opening (117) of said base body (11) is for permitting a disassembly member (7) to pass therethrough in order to uncouple said first and second coupling structures (12,37) by applying the external force onto one of said said first coupling structure (12), said second coupling structure (37), and a location where said first and second coupling structures (12,37) are coupled to each other (Fig. 45 & Paragraph [0278], “With reference to FIG. 45, in a generally applicable embodiment of the housing 4900 including slots 4902 in a bottom thereof. The slots provide a mechanism for emergency transmitter removal from a jammed applicator, so that the user can salvage the transmitter and try again with a new applicator. After the applicator is removed from the host's skin, a paperclip inserted through the slots can be used to pull the transmitter back out of the applicator. In certain embodiments, the slots are cut through the adhesive patch as well to increase the ease of access to the transmitter”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor as applied to claim 1 above, and further in view of Felix (US10667711).
Regarding claim 5, Pryor discloses the physiological signal monitoring device as claimed in Claim 4.
	Pryor further discloses wherein: said base (1) further includes at least one ejection member (13) that is disposed at said opening (117) (Paragraph [0278], “The slots provide a mechanism for emergency transmitter removal from a jammed applicator, so that the user can salvage the transmitter and try again with a new applicator. After the applicator is removed from the host's skin, a paperclip inserted through the slots can be used to pull the transmitter back out of the applicator”)
said at least one ejection member (13) is permitted to be pushed by the external force to move toward and to push said toggling section (122) of said first coupling portion (121) for driving said first coupling portion (121) to be separated from said second coupling structure (37) (Paragraph [0278], “The slots provide a mechanism for emergency transmitter removal from a jammed applicator, so that the user can salvage the transmitter and try again with a new applicator. After the applicator is removed from the host's skin, a paperclip inserted through the slots can be used to pull the transmitter back out of the applicator”).
	Pryor does not disclose that protrudes from said top surface (115) of said bottom plate (111) of said base body (11).
	However, Felix discloses that protrudes from said top surface (115) of said bottom plate (111) of said base body (11) (Figs. 1H-1I connector #122).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Pryor to incorporate the teachings of Felix by adding that protrudes from said top surface (115) of said bottom plate (111) of said base body (11). Having the ejection member protruding from the top surface of the bottom plate allows for a more compact design where the ejection member is embedded in the system as opposed to an external component such as the paperclip disclosed in Pryor

	Regarding claim 6, the combination of Pryor and Felix discloses the physiological signal monitoring device as claimed in Claim 5.
Pryor further discloses wherein: said bottom plate (111) of said base body (11) has a bottom surface (116) (Fig. 10 Bottom part of housing #480/#481 that attaches to the patient);
Felix further discloses said ejection member (13) of said base (1) has a bottom surface (134) that is substantially flush with said bottom surface (116) of said bottom plate (111) (Figs. 1H-1I connector #122; which appears to be consistent with applicant’s Fig. 27, {see 112b rejection above}).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Pryor to incorporate the teachings of Felix by adding said ejection member (13) of said base (1) has a bottom surface (134) that is substantially flush with said bottom surface (116) of said bottom plate (111). Having the ejection member’s bottom surface flush with the bottom surface of the bottom plate allows for a more compact design where the ejection member is embedded in the system as opposed to an external component such as the paperclip disclosed in Pryor.

	Regarding claim 7, Pryor discloses the physiological signal monitoring device as claimed in Claim 3.
Pryor further discloses wherein said base (1) further includes at least one ejection member (13) that extends through said opening (117) (Paragraph [0278], “The slots provide a mechanism for emergency transmitter removal from a jammed applicator, so that the user can salvage the transmitter and try again with a new applicator. After the applicator is removed from the host's skin, a paperclip inserted through the slots can be used to pull the transmitter back out of the applicator”) said at least one ejection member (13) is permitted to be pushed by the external force to move toward a location where said first and second coupling structures (12,37) are coupled to each other so as to uncouple said first and second coupling structures (12,37) (Paragraph [0278], “The slots provide a mechanism for emergency transmitter removal from a jammed applicator, so that the user can salvage the transmitter and try again with a new applicator. After the applicator is removed from the host's skin, a paperclip inserted through the slots can be used to pull the transmitter back out of the applicator”).  
Pryor does not discloses that protrudes from said top surface (115) of said bottom plate (111) of said base body (11).
However, Felix discloses that protrudes from said top surface (115) of said bottom plate (111) of said base body (11) (Figs. 1H-1I connector #122).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Pryor to incorporate the teachings of Felix by adding that protrudes from said top surface (115) of said bottom plate (111) of said base body (11). Having the ejection member protruding from the top surface of the bottom plate allows for a more compact design where the ejection member is embedded in the system as opposed to an external component such as the paperclip disclosed in Pryor.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor as applied to claim 1 above, and further in view of Donnay (US20120197098; cited by Applicant).
Regarding claim 11, Pryor discloses the physiological signal monitoring device as claimed in Claim 1.
	Although Pryor discloses a protective cover that is mounted in an airtight space (100) cooperatively defined by said bottom plate (111) of said base (1) and said bottom casing (31) of said transmitter (3) when said base (1) and said transmitter (3) are coupled to each other (Paragraph [0024], “In an embodiment of the first aspect, which is generally applicable, particularly with any other embodiment of the first aspect, the device further comprises a protective cover configured to cover the electronics unit and the housing after sensor insertion and to secure the electronics unit to the housing. In some embodiments, an internal portion of the protective cover conforms to the shape of the base and the electronics unit. In some embodiments, the protective cover is waterproof or water resistant, and is air permeable”), it does not discloses a desiccant. 
	However, Donnay discloses a desiccant (Paragraph [0156], “The distal portion of cap 204 may include a recess for retaining a desiccant therein”).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Pryor to incorporate the teachings of Donnay by adding a desiccant. The advantage of using a desiccant is to remove moisture from inside the device which prevents bacteria growth.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor as applied to claim 1 above, and further in view of Garai (US20200337608).
Regarding claim 15, Pryor discloses the physiological signal monitoring device as claimed in Claim 1.
	Pryor does not disclose wherein a thickness (ti) of said bottom plate (111) of said base (1) ranges from 0.05 millimeters to 1 millimeter.
	However, Garai discloses wherein a thickness (ti) of said bottom plate (111) of said base (1) ranges from 0.05 millimeters to 1 millimeter (Paragraph [0234], “Once assembled, with reference to FIG. 49, the physiological characteristic sensor assembly 950 has a thickness Ti, which is about 0.60 mm to about 0.70 mm”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Pryor to incorporate the teachings of Garai by adding wherein a thickness (ti) of said bottom plate (111) of said base (1) ranges from 0.05 millimeters to 1 millimeter. The advantage of keeping the thickness small is a more compact system that is portable and not too heavy for the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20170188912 discloses in Paragraph [0007], “Various systems and methods described herein enable reliable, simple, and pain-minimizing transcutaneous insertion of analyte sensors…the base can comprise an adhesive configured to couple the sensor module to the skin”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791